DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,694,414. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the patented claims are different only by the phrase “masked with a WTRU identity associated with the WTRU” (as recited in the patented claims), which feature is now recited in the pending claims as “a message that (1) indicates that it is for the WTRU”. By masking a message with a WTRU identity associated with the WTRU, the message basically indicates that the message is for the WTRU. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method (and WTRU) recited in the patent by adopting a different expression of “a message that (1) indicates that it is for the WTRU” to describe that . 

Response to Arguments
Applicant’s arguments, filed December 29, 2021, with respect to claims 1-12 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-12 has been withdrawn. However, the rejection based on nonstatutory double patenting still remains. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach WTRU and a method in a WTRU comprising the features of receiving a radio resource control (RRC) message including channel quality indicator (CQI) configuration information associated with more than one CQI feedback periods for reporting CQI; transmitting CQI information according to CQI configuration information associated with a first CQI feedback period of the more than one CQI feedback periods; and responsive to the WTRU receiving a message that (1) indicates that it is for the WTRU, and (2) includes a CQI feedback command, transmitting the CQI information according to CQI configuration information associated with a second CQI feedback period of the more than one CQI feedback periods.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 






/MIN JUNG/Primary Examiner, Art Unit 2472